Case 2:17-cr-20681-NGE-APP ECF No. 71 filed 07/22/20              PageID.314     Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                       Case No. 17-20681
         Plaintiff,
v.                                                     Honorable Nancy G. Edmunds

WALTER G. STOUDEMIRE, JR.,

         Defendant.
                         /

                  ORDER DENYING DEFENDANT’S REQUEST FOR
                 CONSIDERATION UNDER THE FIRST STEP ACT [68]

       Pending before the Court is Defendant’s letter motion requesting consideration

under the First Step Act. (ECF No. 68.) Defendant is currently in the custody of the

Federal Bureau of Prisons at the USP Canaan facility. In his letter, Defendant notes the

self-improvement steps he has taken while in custody and asks the Court in general terms

whether he is entitled to relief under the First Step Act. Defendant also acknowledges

that he is unfamiliar with the terms of the First Step Act and he does not identify a specific

legal basis for the relief he seeks. On July 17, 2020, the government filed its response in

opposition to Defendant’s request. (ECF No. 70).

       While the Court commends Defendant for working to improve himself, Defendant

is not entitled to the relief he requests. As the Government points out, Defendant was

convicted and sentenced to firearm related offenses—not drug (crack cocaine) related

offenses. He is not entitled to a reduction of his sentence under the First Step Act.

       And to the extent Defendant’s letter could be construed as a request for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), his request is denied. A district

court may not grant a defendant’s motion for compassionate release unless the defendant
Case 2:17-cr-20681-NGE-APP ECF No. 71 filed 07/22/20                 PageID.315    Page 2 of 2



files it after the earlier of (1) the defendant “fully exhaust[ing] all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or

(2) “the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit recently held that this

exhaustion requirement is mandatory. See United States v. Alam, 960 F.3d 831, 834 (6th

Cir. 2020). Here, Defendant has not presented evidence that he satisfied the mandatory

administrative exhaustion requirement. Moreover, even if there was an indication that

Defendant exhausted his administrative rights prior to submitting his letter, Defendant has

not presented evidence demonstrating extraordinary or compelling circumstances

warranting his release under 18 U.S.C. § 3582(c)(1)(A) at this time.

       For these reasons, Defendant’s letter requesting consideration under the First Step

Act is DENIED. Defendant’s request for compassionate release is DISMISSED without

prejudice.

       SO ORDERED.


                                                   s/Nancy G. Edmunds
                                                   Nancy G. Edmunds
                                                   United States District Judge

Dated: July 22, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on July 22, 2020, by electronic and/or ordinary mail.

                                                   s/Lisa Bartlett
                                                   Case Manager
